EXHIBIT 99.1 EXHIBIT A The undersigned, Steven B. Klinsky, New Mountain Partners II (Cayman), L.P., Allegheny New Mountain Partners (Cayman), L.P., New Mountain Affiliated Investors II (Cayman), L.P., New Mountain Investments II (Cayman), L.P., NMI II (Cayman) GP, Ltd., and New Mountain Capital, L.L.C., hereby agree and acknowledge that the information required by this Schedule 13G, to which this Agreement is attached as an exhibit, is filed on behalf of each of them.The undersigned further agree that any further amendments or supplements thereto shall also be filed on behalf of each of them. Dated:February 12, 2008 By: /s/ Steven B. Klinsky Name:Steven B. Klinsky NEW MOUNTAIN PARTNERS II (CAYMAN), L.P. By: New Mountain Investments II (Cayman), L.P. Title: General Partner By: NMI II (Cayman) GP, Ltd. Title: General Partner By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Sole Director ALLEGHENY NEW MOUNTAIN PARTNERS (CAYMAN), L.P. By: New Mountain Investments II (Cayman), L.P. Title: General Partner By: NMI II (Cayman) GP, Ltd. Title: General Partner By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Sole Director NEW MOUNTAIN AFFILIATED INVESTORS II (CAYMAN), L.P. By: New Mountain Investments II (Cayman), L.P. Title: General Partner By: NMI II (Cayman) GP, Ltd. Title: General Partner By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Sole Director NEW MOUNTAIN INVESTMENTS II (CAYMAN), L.P. By: NMI II (Cayman) GP, Ltd. Title: General Partner By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Sole Director NMI II (CAYMAN) GP, LTD. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Sole Director NEW MOUNTAIN CAPITAL, L.L.C. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: CEO
